Citation Nr: 1143291	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-27 7440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs Chapter 31 benefits in the amount of $366.93.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1975 to November 1975.

The issue of waiver of overpayment comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Committee on Waivers and Compromises (COWC) also located at the RO in St. Petersburg, Florida, that denied waiver of recovery of an overpayment of VA compensation in the amount of $366.93.

The Board remanded this claim in November 2010 in order to comply with the Veteran's request for a hearing before a Judge of the Board of Veterans' Appeals.  In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing has been prepared and associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran was in receipt of a Subsistence Allowance under Chapter 31 due to her status as a full time student in August 2003.  However, she withdrew from one course, which resulted in her no longer being qualified as a full time student.  As such, she was notified in November 2003 that her actions resulted in an overpayment in the amount of $366.93 because she had already received her Chapter 31 benefits on the premise she was a full time student.

2.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt.

3.  Fault is shown on both VA's and the Veteran's part in creation of the debt, and recovery of this debt would cause undue hardship, defeat the purpose of VA's Chapter 31 program, and be against equity and good conscience.


CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of an overpayment of VA compensation in the amount of $366.93 are met.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Court of Appeals for Veterans Claims (Court), however, has consistently held that the VCAA notice provisions do not apply in waiver cases.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The Board further notes that even if applicable, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice or assistance is moot.

II.  Analysis

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver of a debt where there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  Similarly, 38 C.F.R. § 1.965(b) precludes waiver upon a finding of (1) fraud or misrepresentation of a material fact, or (2) bad faith.

If the debtor's conduct is deemed not to have constituted fraud, misrepresentation of a material fact, or bad faith, the request for waiver will be evaluated pursuant to the principles of "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2002).

VA regulation 38 C.F.R. § 1.965(a) provides that "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) fault of debtor - where actions of the debtor contribute to creation of the debt; (2) balancing of faults - weighing fault of the debtor against VA's fault; (3) undue hardship - whether collection would deprive the debtor or family of basic necessities; (4) defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which the benefits were intended; (5) unjust enrichment - failure to make restitution would result in unfair gain to the debtor; and (6) changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a) (2011).

By way of background, the Veteran testified in her May 2011 Travel Board hearing that she was attending school in 2003 and was under financial hardship for a variety of reasons.  Further, the classes she was enrolled in were very time consuming.  As a result, she withdrew from a class and notified VA in August 2003.  Further, when she received her Subsistence Allowance for the full amount, she cashed the check.  The Veteran was notified of a change in the amount she was allotted in November 2003, approximately 3 months after receiving the check.  

In February 2004, the Veteran was notified about the existence of her debt to VA.  A July 2007 audit letter specifically delineated the amount the Veteran owed to VA.  

An August 2007 COWC decision denied the Veteran's request for a waiver.  The COWC did not find any actual fraudulent intent on the part of the Veteran.  However, it did find bad faith on the part of the Veteran for creation of the indebtedness by her failure to timely and accurately notify VA that she was not attending all of her classes.  COWC also stated the Veteran should have reasonably known that she was not entitled to the full amount of the check.   

Initially, the Board must consider whether there was any evidence of fraud, misrepresentation, or bad faith on the Veteran's part.  See 38 U.S.C.A. § 5302(c) (West 2002).  As noted above, the COWC did not find fraud to present in this case, but did note bad faith on the part of the Veteran.  However, the Board finds there is no evidence to indicate the Veteran was being deceptive or purposely seeking an unfair advantage knowing that it would result in a loss to the government by her failure to refund a portion of the check she received in order to help with her education.  The Veteran testified that she notified VA in August 2003, the same month she withdrew from the class, but was not notified of a decrease until November 2003, approximately 3 months later.  Since the Veteran did notify VA, as was proper, her actions cannot be classified as "unfair or deceptive dealings."  See 38 C.F.R. § 1.965(b) (2011).

The Board must next address the equitable considerations in this case.  Regarding the first element of equity and good conscience under 38 C.F.R. § 1.965(a), fault of the debtor, the Board notes that the Veteran does bear some degree of fault in the creation of the debt because she should have been aware that the amount she was entitled to based on being a full time student, as opposed to a non-full time student, would differ.

At the same time, however, the Board notes that VA also bears a large degree of fault in the creation of the debt.  In this regard, the Board notes that VA should have notified the Veteran of the change in her subsistence allowance upon her change from full time student status.  Therefore, VA's inaction in notifying the Veteran resulted in the overpayment of $366.93.

With regard to the third element under 38 C.F.R. § 1.965(a), undue hardship, the Board notes that the Veteran's debt was incurred in 2003.  She was notified in February 2004 and requested the waiver for this debt.  However, the Veteran was not notified again until July 2007, approximately 3 and 1/2 years from the incurrence of this debt.  For these reasons, the Board finds some degree of hardship would be present if repayment were required, even though the Veteran's financial situation may no longer be as it was in 2003, the time that has elapsed since the incurrence of the debt would create some financial hardship on her.  

With regard to the fourth element under 38 C.F.R. § 1.965(a), whether repayment of the debt would nullify the objective for which the VA benefits were intended, the Board notes that Chapter 31 assistance is intended to aid Veterans in paying for vocational rehabilitation training at education institutes.  And, here, the Veteran indicated she was under financial hardship at that time.  Therefore, to require her to pay back the money she received to aid in her endeavors to receive an education would nullify the objective for which the VA benefits were intended.

With regard to the fifth element, unjust enrichment, the Board notes that certainly waiver of repayment of the debt would leave the Veteran unjustly enriched to some extent, as she received additional payment for educational classes that she did not complete.  At the same time, however, the Board notes that the above four elements weigh against the "unfairness" of such, particularly the fact that the Veteran did not receive the payments in bad faith.

With regard to the sixth and final element, changing position to one's detriment, the Board does not find evidence of detrimental reliance in the record.

In summary, having found no fraud, misrepresentation of a material fact, or bad faith in the creation of the debt, having found fault on the part of the Veteran, but fault also on VA's part, and having found that repayment of the debt would create some undue hardship and nullify the objective for which the VA benefits were intended, the Board finds that repayment of the debt would be against "equity and good conscience," and, therefore, that a waiver should be granted.  38 U.S.C.A. § 5302(a) (West 2002).



ORDER

Entitlement to waiver of recovery of an overpayment of Chapter 31 benefits in the calculated amount of $366.93 is granted.



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


